Case: 14-30894      Document: 00513817326         Page: 1    Date Filed: 12/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 14-30894                                    FILED
                                  Summary Calendar                          December 30, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

QUACY L. FRANCIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CR-180-4


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Quacy L. Francis appeals the 264-month sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute crack
cocaine. Francis was sentenced as a career offender pursuant to U.S.S.G.
§ 4B1.1(a)(3) because the district court determined that he had at least two
prior felony convictions for a crime of violence or a controlled substance offense.
       Francis argues that the district court erred in applying the career


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30894    Document: 00513817326     Page: 2   Date Filed: 12/30/2016


                                 No. 14-30894

offender enhancement based upon his prior Louisiana drug offenses.            As
Francis’s appellate arguments were not raised before the district court, our
review is for plain error. See United States v. Neal, 578 F.3d 270, 272 (5th Cir.
2009); United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009);
see also Puckett v. United States, 556 U.S. 129, 135 (2009).
      The supplemented record on appeal contains the charging documents
and plea colloquies for Francis’s 1993 and 2010 drug offenses, and those
records are sufficient to prove the existence of the convictions. See United
States v. Ortega-Calderon, 814 F.3d 757, 762 (5th Cir. 2016); see also LA. REV.
STAT. ANN § 14:27(D)(3) (2010); LA. REV. STAT. ANN. § 40:966(A)(1), (B)(3)
(2010); LA. REV. STAT. ANN § 40:967(A)(1), (B)(1) (1993). Moreover, the crux of
Francis’s arguments on appeal is that the Louisiana drug offenses are defined
more narrowly than the generic controlled substance offenses under U.S.S.G.
§ 4B1.2(b) because the Louisiana offenses require proof of drug type while the
corresponding generic offenses do not require proof of drug type. If a state
statute defines the crime more narrowly than the generic offense, the state
offense can serve as a predicate controlled substance offense under § 4B1.1.
See United States v. Sanchez-Rodriguez, 830 F.3d 168, 172 (5th Cir. 2016).
Thus, even if Francis is correct in characterizing the elements of proof for the
Louisiana offenses as including drug type, he has not shown that the district
court clearly or obviously erred in applying the career offender enhancement.
See id.; Puckett, 556 U.S. at 135. The district court’s judgment is AFFIRMED.




                                       2